UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 6, 2013 (June 3, 2013) ICON Oil & Gas Fund-A L.P. (Exact Name of Registrant as Specified in Charter) Delaware 333-177051-03 45-3053605 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 427 South Boston Avenue, Suite 703 Tulsa, Oklahoma 74103 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Barton Prospect – Barton County, Kansas On June 3, 2013, following a capital contribution from ICON Oil & Gas GP, LLC (the “Managing GP”), ICON Oil & Gas Fund-A L.P. (“Fund-A”) invested in the Barton Prospect located in Barton County, Kansas. The Barton Prospect covers approximately 320 acres and lies in the Otis-Albert Field, which has historically produced in excess of 9 million barrels of oil and 15 billion cubic feet of gas.It is anticipated that this prospect has the capacity for approximately 11 new developmental wells.It is anticipated that the Reagan and Arbuckle formations within the prospective area have the potential to produce in excess of 50,000 barrels of oil per well and the Lansing-Kansas City formation within the prospective area has the potential to produce in the range of 35,000 to 50,000 barrels of oil per well. Davenport Prospect – Ness County, Kansas On June 3, 2013, following a capital contribution from the Managing GP, Fund-A invested in the Davenport Prospect located in Ness County, Kansas. The Davenport Prospect covers approximately 480 acres.In the past, the fields within the prospective area have produced oil from the Cherokee and Mississippian formations.It is anticipated that this prospect has the capacity for approximately seven new developmental wells.It is anticipated that the Cherokee and Mississippian formations within the prospective area have the potential to produce in excess of 75,000 barrels of oil per well and the Lansing-Kansas City formation within the prospective area has the potential to produce in the range of 35,000 to 50,000 barrels of oil per well. Certain of the information above as well as certain additional information regarding the proposed prospects is summarized in the table below: Barton Prospect Davenport Prospect County / State Barton County, Kansas Ness County, Kansas Working Interest 9% 9% Primary Objectives Reagan, Arbuckle Cherokee Secondary Objectives Lansing-Kansas City, Chase Group Mississippian, Lansing-Kansas City, Chase Group, Marmaton Projected Total Depth 3,600 feet 4,500 feet Prospect Acreage 320 acres 480 acres Estimated Prospect Reserves (based on primary objectives) 450,000 BBL oil / 2 BCF gas 375,000 BBL oil / 2 BCF gas Potential Wells 9 oil wells / 2 gas wells 5 oil wells / 2 gas wells Net Revenue Interest 80% 80% Forward-Looking Statements Certain statements within this Supplement No. 5 may constitute forward-looking statements.Forward-looking statements are those that do not relate solely to historical fact.They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events. You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expect,” “intend,” “predict,” “continue,” “further,” “seek,” “plan” or “project” and variations of these words or comparable words or phrases of similar meaning.These forward-looking statements include such things as (i) references to estimated recoverable reserves, (ii) references to estimated potential well counts and (iii) other similar matters.These forward-looking statements reflect Fund-A’s current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside Fund-A’s control that may cause actual results to differ materially from those projected.Although Fund-A believes the expectations reflected in such forward-looking statements are based upon reasonable assumptions, Fund-A cannot assure investors that Fund-A’s expectations will be attained or that any deviations will not be material. Readers are cautioned that forward-looking statements speak only as of the date they are made and that, except as required by law, Fund-A undertakes no obligation to update these forward-looking statements to reflect any future events or circumstances. All subsequent written or oral forward-looking statements attributable to Fund-A or to individuals acting on its behalf are expressly qualified in their entirety by this section. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICON Oil & Gas Fund-A L.P. By: ICON Oil & Gas GP, LLC, its Managing General Partner Dated:June6, 2013 By: /s/ Michael A. Reisner Michael A. Reisner Co-President and Co-Chief Executive Officer
